DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                 Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-28-2021 has been entered.
                                                       Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the continuous sidewall extends from the first aperture to the aperture” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Currently, the recitation of “the aperture” is unclear if this is referencing a new aperture of the first aperture. It should be noted that the applicant most likely intends to this to be                                                            Response to Arguments
Applicant argues…
Théorêt et al. (US-6,514,889) is not compatible Matsuoka due to the thickness of Théorêt.
Matsuoka sidewalls do not meet the amended limitation that require the sidewalls comprise a portion of the polymer film layer and first and second layer extends away from the nonwoven layer from the aperture.
Applicant further argues that none of the other applied references make up for the deficiency of Matsuoka.
This is not found to be persuasive because…
Théorêt states on (Col. 3, lines 24-31) a top sheet layer 1, that is needled punched, preferably has a thickness of from 0.5 mil to 5.0 mils, which is equivalent to 0.0127mm to 0.127 mm, while Matsuoka teaches a the apertures formed in the sheet is diameter of 0.05 to 3 mm. Accordingly, the dimensions for the apertures and thickness of the top layers, respectively are understood to be within the same range of each other. Consequently, the scale, and range of dimension for Théorêt and Matsuoka are considered to be in agreement. 
As seen in (Fig. 1) of Matsuoka the plastic top sheet has first surface separated from a second surface by a thickness of the polymer film layer, where the thickness between the two surfaces defines the length of the openings 7.In addition, (Fig. 1) shows the 
This is unpersuasive because as explained above there was not found to be deficiency in Matsuoka.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1, 3-4, 17-18 & 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Matsuoka et al. (JP-2004/298,322, hereinafter Matsuoka)Regarding claim 1, 	
A method for manufacturing a composite material, the method comprising: 
forming a composite precursor material comprising a nonwoven layer comprising a plurality of fibers and 
a polymer film layer laminated to the nonwoven layer; 
forming a plurality of apertured extended cells in the polymer film layer, each of the apertured extended cells having a continuous sidewall that terminates in an aperture at a distal end thereof; and 
while forming the plurality of apertured extended cells, pushing, with a fluid, a portion of at least one of the fibers into at least one of the apertured extended cells, so that the portion of the at least one of the fibers extends into the at least one of the apertured extended cells and through the aperture at the distal end thereof, 
wherein the polymer film layer comprises a first surface separated from a second surface by a thickness of the polymer film layer, 
wherein the first surface is disposed adjacent to the nonwoven layer, and 
wherein the continuous sidewall, comprising a portion of the polymer film layer comprising the first and second surfaces, extends away from the nonwoven layer to the aperture.
Matsuoka teaches the following:
([0024]) teaches that the hydrophilic fiber sheet 6 is not limited as long as it has a fiber layer, but a nonwoven fabric can be preferably used as it is. Various nonwoven fabrics such as spunlace nonwoven fabric, spunbonded nonwoven fabric, melt blown nonwoven fabric, needle punched nonwoven fabric, and air through nonwoven fabric exist depending on the production method. Among these nonwoven fabrics, it is desirable to use air-through nonwoven fabric
& c.) ([0024]) teaches that the hydrophilic fiber sheet 6 disposed between the porous plastic surface sheet 3 and the absorber 4 may be any as long as it has hydrophilicity to body fluid. ([0025]) Expanding on this by noting that the porous plastic surface sheet 3 and the hydrophilic fiber sheet 6 are partially or entirely discontinuously joined by a plurality of embosses. Highlighting that the formed apertures can be seen in (Fig. 3).
([0020]) teaches that as the porous plastic top sheet 3, a plastic sheet in which a large number of openings 7, are formed (a so-called mesh sheet) is used. Noting, that the cells as depicted in (Fig. 3) are understood to be cells having a continuous sidewall extending away from the nonwoven layer that terminates in an aperture at a distal end thereof. ([0029]) teaches that as shown in FIG. 4C, a method of extending the sheet so as to reach the unopened surface of the sheet, and further, as shown in FIG. By jetting a jet of water from the hydrophilic fiber sheet 6 side, the fibers of the hydrophilic fiber sheet 6 are made to protrude from the openings 7. A method of extending to an unopened surface can be used. Highlighting, ([0027]) teaches that by extending the fibers of the hydrophilic fiber sheet 6 from the openings 7, of the porous plastic top sheet 3 to the upper surface of the unopened sheet portion of the top sheet 3, the fibers remain on the surface of the porous plastic top sheet 3. It can absorb a small amount of menstrual blood or sweat that remains and can be guided to the absorber side (hydrophilic fiber layer side), so that a dry touch feeling can be maintained at all times, and a part of the plastic surface.
As seen in (Fig. 1) the plastic top sheet has first surface separated from a second surface by a thickness of the polymer film layer, where the thickness between the two surfaces defines the length of the openings 7.
As seen in (Fig. 1) the bottom surface of the plastic top sheet is found to be adjacent to the hydrophilic fiber sheet 6.
As seen in (Fig. 1) opening 7 is shown to be extend away from first (bottom) surface of the plastic top sheet that is adjacent to the nonwoven layer and up to the second (top) surface of the plastic top sheet, away from the nonwoven layer and ultimately to the aperture.
Regarding claim 3-4, 	
Wherein the fluid is a liquid.
Wherein the liquid comprises water.
Matsuoka teaches the following:
([0029]) teaches that as shown in FIG. 4C, a method of extending the sheet so as to reach the unopened surface of the sheet, and further, as shown in FIG. By jetting a jet of water from the hydrophilic fiber sheet 6 side, the fibers of the hydrophilic fiber sheet 6 are made to protrude from the openings 7. A method of extending to an unopened surface can be used.
Regarding claim 17,
Page 4 of 14Inventor(s): MASCHINO et al.Application No.: 15/911,843Client Ref. No.: T4141-US3-DIVAttorney Dkt. No.: FITESA 234 US 3 DIVEach of the apertured extended cells defines a first aperture, with a first area, at an end of the continuous sidewall that is proximal to the nonwoven layer, each of 
Matsuoka teaches the following:
As noted above, (Fig. 3) depicts the plastic top sheet to have a degree of thickness, where the bottom side of the plastic top sheet is found closest to the nonwoven fabric. This first bottoms side has an apertured extended that defines a  first aperture, with a first area that is proximal to the nonwoven layer, each of the apertures comprise continuous sidewall extends from the first area to a second area of the aperture.
Regarding claim 18,
Wherein the second area is selected from a group comprising: smaller than the first area, equal to the first area, and larger than the first area.
Matsuoka teaches the following:
As depicted in (Fig. 3), the first and second area are found to be equal in size to one another. 
Regarding claim 20,
Wherein the continuous sidewall forms at least one of a cone, volcano, cylinder, or funnel.
Matsuoka teaches the following:
As depicted by (Fig. 3) the continuous sidewall forms a cylinder.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 1-3, 10 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farrington et al. (US-4,614,679, hereinafter Farrington)Regarding claim 1, 	
A method for manufacturing a composite material, the method comprising: 
forming a composite precursor material comprising a nonwoven layer comprising a plurality of fibers and 
a polymer film layer laminated to the nonwoven layer; 
forming a plurality of apertured extended cells in the polymer film layer, each of the apertured extended cells having a continuous sidewall that terminates in an aperture at a distal end thereof; and 
while forming the plurality of apertured extended cells, pushing, with a fluid, a portion of at least one of the fibers into at least one of the apertured extended cells, so that the portion of the at least one of the fibers extends into the at least one of the apertured extended cells and through the aperture at the distal end thereof, 
wherein the polymer film layer comprises a first surface separated from a second surface by a thickness of the polymer film layer, 
wherein the first surface is disposed adjacent to the nonwoven layer, and 
wherein the continuous sidewall, comprising a portion of the polymer film layer comprising the first and second surfaces, extends away from the nonwoven layer to the aperture.
Farrington teaches the following:
(Col. 7, lines 36-38) teaches that after formation of an airlaid fibrous web 115 on foraminous belt 184, a liquid latex 55 is preferably applied to the uppermost 
(Col. 8, lines 59-63) teaches that just prior to entry into the nip, a molten extrudate 112 of a polymeric material such as polyethylene is preferably extruded by means of extruder 202 onto the uppermost surface 116 of the latex impregnated, embossed absorbent web 115. Where the molten extrudate 112 that forms the top layer acts as applicant’s polymer film layer.
(Col. 9, lines 12-15) teaches that once the molten extrudate 112 has been allowed to cool, the resultant laminate web 118 is thereafter subjected to a macroscopically patterned embossing operation wherein it undergoes three-dimensional expansion. (Col. 10, lines 39-43) teaches that the macroscopically patterned three-dimensionality imparted to the laminate web 118 is further illustrated in greatly enlarged condition in FIG. 4B, which is a cross-section taken along section line 4B-4B of FIG. 4A.
Recalling from a, (Col. 7, lines 36-38) teaches that after formation of an airlaid fibrous web 115 on foraminous belt 184, a liquid latex 55 is preferably applied to the uppermost surface of the web. Where the latex acts as applicants liquid. (Col. 15, lines 32-36) teaches that as shown in FIG. 4B, the apertures 155 present in absorbent substrate layer 115 are each bounded by a circular fibrous tuft 156 which projects slightly above the corresponding aperture 154 formed in uppermost layer 112. Highlighting, that latex step and the aperture forming step do not transpire at the same time. Accordingly the case law for sequential vs In re Tatincloux, 108 USPQ 125. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
(Col. 15, lines 31-36) teaches that depicted in (Fig. 4B & 5) the top layer 112 has a first surface separated from a second surface by a thickness of the top layer, where the thickness of layer 112 is in the range of about 0.3 mils (0.0003 inches) to about 3.0 mils (0.003 inches). 
As seen in (Fig. 4B & 5) the bottom surface of the top layer is found to be adjacent and touching to the fiber web 115.
As seen in (Fig. 4B & 5) shows apertures 154 & 155 to extend away from first (bottom) surface of the top layer 112 that is adjacent to the nonwoven layer and up to the second (top) surface of the top layer, ultimately away from the top layer all together. 
Regarding claim 2, 	
Wherein forming the composite precursor material comprises passing a nonwoven web through a nip between low pressure nip rolls while a molten 
Farrington suggest the following:
(Col. 8, lines 57-63) teaches that web 115 is preferably fed into the nip formed between a pair of smooth surfaced compression rolls 204, 206. Just prior to entry into the nip, a molten extrudate 112 of a polymeric material such as polyethylene is preferably extruded by means of extruder 202 onto the uppermost surface 116 of the latex impregnated, embossed absorbent web 115
Regarding claim 3, 	
Wherein the fluid is a liquid.
Farrington suggest the following:
(Col. 7, lines 36-38) teaches that after formation of an airlaid fibrous web 115 on foraminous belt 184, a liquid latex 55 is preferably applied to the uppermost surface of the web. Where airlaid fibrous web 115 acts as applicants nonwoven layer. 
Regarding claim 10,
Further comprising passing the composite material through a nip between an embossing roll having a three-dimensional pattern on an outer surface thereof and a counter roll while the embossing roll and the counter roll rotate in opposite directions to form the three-dimensional pattern in the composite material.
Farrington teaches the following:
(Col. 9, lines 62-End) When the embossing operation is performed between hard surfaced embossing rolls, such as is illustrated in the FIG. 1A embodiment, roll 210 must exhibit a pattern which will mesh with the pattern on roll 225. The perimeter of macroscopically patterned male embossing roll 225 is similar to that of male embossing roll 210. The protuberances 216 on roll 225 are identical to protuberances 213 on roll 210. Highlighting, rollers 210 and 225 would need to be operating in opposite directions, i.e. 210 clockwise and 225 counterclockwise or else the composite material would not flow in the movement direction depicted in (Fig. 1A).   
Regarding claim 17,
Page 4 of 14Inventor(s): MASCHINO et al.Application No.: 15/911,843Client Ref. No.: T4141-US3-DIVAttorney Dkt. No.: FITESA 234 US 3 DIVEach of the apertured extended cells defines a first aperture, with a first area, at an end of the continuous sidewall that is proximal to the nonwoven layer, each of the apertures defines a second area, and the continuous sidewall extends from the first aperture to the aperture.
Farrington teaches the following:
As seen in (Figs. 4-5) the apertured extended cells have a aperture, with a first area that is proximal to the nonwoven layer, each of the apertures comprise continuous sidewall extends from the first area to the second area of the aperture.
Regarding claim 18-19,
Wherein the second area is selected from a group comprising: smaller than the first area, equal to the first area, and larger than the first area.
Wherein the second area is smaller than the first area
Farrington teaches the following:
As seen in (Figs. 4-5) the apertured extended cells have a first aperture, with a first area that is proximal to the nonwoven layer that is larger than the second area which is smaller. 
Regarding claim 20,
Wherein the continuous sidewall forms at least one of a cone, volcano, cylinder, or funnel.
Farrington teaches the following:
As seen in (Figs. 4-5) the apertured extended cells have the shape of a volcano or funnel.

C.) Claim(s) 5-7, 11-14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over MatsuokaRegarding claim 5, 	
Wherein forming the plurality of apertured extended cells in the polymer film layer and pushing the portion of the at least one of the fibers into and through the at least one of the apertured extended cells comprises contacting the polymer film layer with a forming structure comprising a pattern of apertures as a plurality of pressurized liquid jets apply the liquid onto the nonwoven layer while the composite precursor material passes over the forming structure and 
a vacuum slot area located beneath the forming structure.

([0029]) teaches that as shown in FIG. 4C, a method of extending the sheet so as to reach the unopened surface of the sheet, and further, as shown in Figs.4A-4C. By jetting a jet of water from the hydrophilic fiber sheet 6 side, the fibers of the hydrophilic fiber sheet 6 are made to protrude from the openings 7. A method of extending to an unopened surface can be used. Highlighting, only a single jet is referenced but (Fig. 4C) multiple jets (arrows). Accordingly, the case law duplication of parts may be recited regarding any perceived discrepancies in the number of jets utilized, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Matsuoka discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of jets utilized, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the number of jets utilized for the purpose of having enough jets to span the entire width of the article being fabricated, ensuring an even and homogenous jetting as depicted, (Fig. 4C).
([0021]) teaches that in order to form the openings 7, the synthetic resin sheet is softened to a temperature close to the softening temperature, and the synthetic resin sheet is suctioned from below the support while being positioned on the 
Regarding claim 11,
Further comprising aperturing the composite material by contacting the composite material with a forming structure comprising a pattern of apertures as a plurality of pressurized liquid jets apply the fluid onto the composite material while the composite material passes over the forming structure and 
a vacuum slot area located beneath the forming structure. 
Matsuoka teaches the following:
([0029]) teaches that as shown in FIG. 4C, a method of extending the sheet so as to reach the unopened surface of the sheet, and further, as shown in Figs.4A-4C. By jetting a jet of water from the hydrophilic fiber sheet 6 side, the fibers of the hydrophilic fiber sheet 6 are made to protrude from the openings 7. A method of extending to an unopened surface can be used. Highlighting, only a single jet is referenced but (Fig. 4C) multiple jets (arrows). Accordingly, the case law duplication of parts may be recited regarding any perceived discrepancies in the number of jets utilized, Matsuoka discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of jets utilized, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the number of jets utilized for the purpose of having enough jets to span the entire width of the article being fabricated, ensuring an even and homogenous jetting as depicted, (Fig. 4C).
([0021]) teaches that in order to form the openings 7, the synthetic resin sheet is softened to a temperature close to the softening temperature, and the synthetic resin sheet is suctioned from below the support while being positioned on the upper surface of the support having many opening.
Regarding claim 6-7 & 12-14, 	
Further comprising forming a plurality of apertures in a pattern having a mesh count of less than 40 apertures per linear inch, after pushing the portion of the at least one of the fibers into the at least one of the apertured extended cells.
Wherein the plurality of apertures has a mesh count of between about 3 apertures per linear inch and about 25 apertures per linear inch.
Wherein the plurality of apertured extended cells has a mesh count of between about 3 cells per linear inch and about 120 ceils per linear inch
Wherein the mesh count is between about 40 cells per linear inch and about 120 cells per linear inch.
Wherein the plurality of apertured extended cells are micro-cells.
Matsuoka teaches the following:
([0021]) teaches that the diameter of the opening 7 of the porous plastic top sheet 3 is 0.05 to 3.0 mm, preferably 0.1 to 2.0 mm, more preferably 0.5 to 1.5 mm. 2 to 500 / cm2, or more preferably about 200 / cm2 to 400 / cm2. Which translates to a range of 15.5 / in2 to 77.5 / in2. As such, a square cross section of openings may comprise two line segments, with 5.16 openings per in * 3 openings per in, to equate to a 15.5/ in2. Noting (Fig. 1) gives a depiction of a cutaway perspective view of a sanitary napkin which includes the perforated absorbent body and detailed depiction of the openings. Highlighting, that the number of cells per linear inch is understood to be tailorable depending on the amount desired. Wherein the number of number of cells per linear inch is understood to increase the amount of fibers that can reach the top surface, which impact the ability to absorb a small amount of menstrual blood or sweat that remains and can be guided to the absorber side (hydrophilic fiber layer side), so that a dry touch feeling can be maintained at all times, ([0027]).
Regarding claim 19,
Wherein the second area is smaller than the first area
Matsuoka teaches the following:
As depicted in (Fig. 3), the first and second area are found to be equal. Given, that the second area could only be bigger, equal or smaller, when compared to the In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Matsuoka discloses the claimed invention except for the optimal size of the second area for the aperture.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the second area of the aperture, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize second area of the aperture for the purpose of having a size that allowed for fibers to be jetted out, ([0029]).
D.) Claim(s) claim 8, are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, and in further view of Théorêt et al. (US-6,514,889, hereinafter Théorêt)
Regarding claim 8,
Further comprising aperturing the composite material.
Regarding Claim 8, Matsuoka teaching a means for fabricating an absorbent article which has the texture of a nonwoven fabric reducing the glossiness while always maintaining the dry touch that comprises apertures with side walls extending though the top plastic layer. Matsuoka also teaching the implementation of roller during the fabrication of the composite material. With ([0029]) detailing that an embossing roll 10 having a fine uneven surface (wavy) formed on the roll surface and an uneven surface (wavy) corresponding to the uneven surface are provided. By passing between the anvil roll 11. Furthermore, ([0025]) teaching that the embossing method is generally thermocompression bonding and that the two sheets may be partially bonded to each other at a portion other than the joint portion by the emboss with a hot melt adhesive in order to prevent the two sheets from separating. Matsuoka is silent on implementing a composite material. In analogous art for manufacturing of a non-woven fiber synthetic sheet material that implements the non-woven fiber via protruding through the orifices formed in the film sheet, Théorêt suggests details regarding implementing needle punching on the laminate as means to aperture the material, and in this regard Théorêt teaches the following:
(Col. 2, lines 7-11) teaches that another aspect of present invention is to provide a nonwoven synthetic sheet material for use in sound and/or thermal insulation and wherein the sheet material has a polymeric film, secured by needle punch, to one of its surfaces. (Col. 2, lines 32-35) teaches that the sheet material is needle punched from at least one of the opposed flat surfaces thereof to cause the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing an absorbent body that comprises a non-woven fiber and plastic film, the nonwoven fiber protrudes through a plurality of orifices formed in a plastic film sheet of Matsuoka. By implementing needling punching on the mat after the deposition of a polyethylene film, as taught by Theoret. Highlighting, implementation of needling punching on the mat after the deposition of a polyethylene film is it allows for the sheet to become more rigid due to the fact that fibers in the top portion of the fiber layer are caused to rise through the orifices formed in the polyethylene sheet to cause the sheet to be interconnected with the top surface layer, (Col. 3, lines 55-59).E.) Claim(s) claim 9, are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, in view of Théorêt and in further view of Farrington
Regarding claim 9, 	
During aperturing, apertures are formed by passing the composite material through a nip between a pin roll having a pattern of pins protruding from a surface thereof and a counter roll having a matching pattern of cavities recessed 
Regarding Claim 9, Matsuoka as modified teaching the same as stated. Matsuoka is silent on details regarding the aperturing process. In analogous art for the fabrication of a disposable absorbent structure that comprises a macroscopically patterned, three-dimensionally expanded, shear resistant uppermost layer with fibrous tufts that are found at the end of the three-dimensionally expanded uppermost layer, Farrington suggest details regarding the aperturing process, and in this regard Farrington suggest the following:
(Col. 9, lines 62-End) When the embossing operation is performed between hard surfaced embossing rolls, such as is illustrated in the FIG. 1A embodiment, roll 210 must exhibit a pattern which will mesh with the pattern on roll 225. The perimeter of macroscopically patterned male embossing roll 225 is similar to that of male embossing roll 210. The protuberances 216 on roll 225 are identical to protuberances 213 on roll 210. Highlighting, rollers 210 and 225 would need to be operating in opposite directions, i.e. 210 clockwise and 225 counterclockwise or else the composite material would not flow in the movement direction depicted in (Fig. 1A).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing an absorbent body that comprises a non-woven fiber and plastic film, the nonwoven fiber protrudes through a plurality of orifices formed in a plastic film sheet of Matsuoka. By 
F.) Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, in view of Hardie et al. (US-2014/0,336,605, hereinafter Hardie)
Regarding claim 15-16,
Further comprising incorporating a surfactant into the nonwoven layer.
Wherein the plurality of fibers comprises the.
Regarding Claim(s) 15-16, Matsuoka teaching a means for fabricating an absorbent article which has the texture of a nonwoven fabric reducing the glossiness while always maintaining the dry touch that comprises apertures with side walls extending though the top plastic layer. Matsuoka also teaching the implementation of roller during the fabrication of the composite material. With ([0029]) detailing that an embossing roll 10 having a fine uneven surface (wavy) formed on the roll surface and an uneven surface (wavy) corresponding to the uneven surface are provided. By passing between the anvil roll 11. Furthermore, ([0025]) teaching that the embossing method is generally 
 ([0076]) teaches that surfactants are particularly useful in imparting hydrophilicity to the surface of a nonwoven material and in particularly hydrophilic surfactants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing an absorbent body that comprises a non-woven fiber and plastic film, the nonwoven fiber protrudes through a plurality of orifices formed in a plastic film sheet of Matsuoka. By utilizing a surfactant on the nonwoven layer’s material, as taught by Hardie. Highlighting, implementation of a surfactant on the nonwoven layer’s material allows for imparting a degree of hydrophilicity to the surface of a nonwoven material, ([0076]).
                                                 Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	                                           
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715